Title: From Benjamin Franklin to David Hartley: Two Letters, 7 September 1783
From: Franklin, Benjamin
To: Hartley, David


          I.
          
            My dear Friend,
            Passy Septr. 7th. 1783
          
          The enclosed Letters to you and to Mr. Fox were written before I saw you yesterday. On my
            return home last night I found despatches from Congress which may remove the
            Difficulties we were entangled with. Mr. Adams will be here this Morning, when you
            will hear from us.
          I am ever Yours sincerely
          
            (signed)B. Franklin
            To David Hartley Esqr.
          
         
          II.
          
            My Dear Friend
            Passy Septr. 7. 83.
          
          Enclosed I send you an Extract of a Letter to me from the President of Congress in which you will observe the moderate
            disposition of that Body towards the Loyalists with the Causes of Aggravation in the
            People’s Resentments against them: I am always invariably Yours most sincerely
          
            (signed)B. Franklin
            David Hartley Esqr.
          
        